Title: From George Washington to Henry Laurens, 8 November 1777
From: Washington, George
To: Laurens, Henry



Sir
Head Quarters Whitemarsh [Pa.] 8th Novemr 1777.

I do myself the honor to inclose you an extract of a letter from Major Genl Dickinson of the 6th instant, by which it appears that a reinforcement has sailed from New York either for Genl Howe or some other expedition. I have not yet heard whether any of the Troops on their march from the northward have yet crossed the North River, but I hope they will be with me near as soon as Genl Howe’s reinforcement can arrive at Philada.
There was a heavy firing of Cannon all the day of the 5th down the river, and in the evening some musketry was heard, from whence we concluded that an attack had been made upon Fort Mifflin. But it turned out to be an attack made by Genl Varnum, with a 12 and an 18 pounder fixed near Red Bank, upon the Enemy’s Ships. He thinks he damaged the Somerset of 64 Guns considerably, as she got on ground and was for some time exposed to his fire. The ships were obliged to quit their Stations and fall lower down.
From a variety of accounts and circumstances, I am induced to beleive that the Enemy are meditating a grand blow against Fort Mifflin.

I have put the place in as good a state of defence as my present numbers will admit, and have directed Genl Varnum to afford every further assistance in his power. I therefore hope they will meet a warm reception whenever they make the attempt.
The military Chest is again empty and the Army is unpaid for the months of Septemr and October, besides the drafts that are requisite for the Commissary and Quarter Master Generals department. You will therefore be pleased to direct a supply of Cash to be sent on as expeditiously as possible.
I fear, from a letter which I have lately recd from Genl Heath, that no proper measures are taken to put up a Supply of Salt provisions, for next Campaign; to the Eastward. I have inclosed a Copy of Genl Heaths letter to Mr Buchanan the Commy Genl of Purchases, and have desired him to have the matter looked into in time, but it is of so much importance to the very existence of the Army, that I think it deserves the attention of Congress. I have the honor to be Sir Yr most obt Servt

Go: Washington

